DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/21 (hereinafter “12/07/21 Amendment") has been entered (by the filing of the RCE on 01/05/22), and fully considered.

Response to Amendment
3.	In the 12/07/21 Amendment, claim 10 was amended, and claims 23-29 were newly added.  No claims were cancelled (claims 1-9, 11, 19, & 20 were cancelled in one or more prior Amendments).  Therefore, claims 10, 12-18, & 21-29 are now pending in the application.  
4.	The 12/07/21 Amendment has overcome the rejection under § 112(a) previously set forth in the Final Office Action mailed 09/30/2021 (hereinafter “09/30/21 Action”).
5.	New grounds of rejections under §§ 112(a) & 103 are set forth herein, necessitated by Applicant’s amendment.  




Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claim 29 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
8.	Newly added dependent claim 29 recites:
29. 	The catheter tip electrode of claim 10, wherein the entire circumference of the first contact surface is welded to the distal cap portion, and wherein the entire circumference of the second contact surface is welded to the proximal stem portion.

Emphasis added.

	Neither the as-filed Specification nor the priority application describe the entire circumference of the first and second contact surfaces being welded to the distal cap portion and the proximal stem portion, respectively.
By contrast, and with reference (citations) to the published application [U.S. 2018/0000542], the Specification recites only welding generally:
[0028] The flexible tip electrode 56'' shown in FIG. 3 is similar to the flexible tip electrode 56' of FIG. 2, with the exception that the spring 112' of the flexible tip electrode 56'' includes two additional helical turns forming the distal and proximal ends of the plurality of helical turns: a distal-end turn 120 and a proximal-end turn 122. In an embodiment, both the distal-end turn 120 and the proximal-end turn 122 have outer diameters that match the diameter of the center cavity 110' of the electrode body 100'. It should be noted that, in The contact surfaces 124 and 126 can be welded to the electrode cap 102 and the proximal stem 104, respectively, such as by a laser weld, for example. This results in a strengthened flexible electrode tip 56'' (compared to the flexible electrode tip 56') without compromising function.

Emphasis added. 
***
[0034] The modifications to the flexible tip electrode shown and described in FIG. 3 and FIG. 4 or 5 can be combined, as shown in FIG. 6. The modified flexible tip electrode 56C is similar to that of FIG. 4 with the addition of a distal-end turn 130 and a proximal-end turn 132 to the internal spring 112'''. As in the embodiment shown in FIG. 3, both the distal-end turn 130 and the proximal-end turn 132 have outer diameters that match the diameter of the center cavity 110A of the electrode body 100A. Matching the outer diameter of the distal-end and proximal-end turns 130, 132 to the diameter of the center cavity 110A of the electrode body 100A provides a contact surface 134 between the spring 112''' and the electrode cap 102, and a contact surface 136 between the spring 112''' and the proximal stem 104, respectively. The contact surfaces 134 and 136 can be welded together, such as by a laser weld, for example. This allows the flexible electrode tip 56C is be both strengthened and stiffened, allowing for accurate contact force measurements, directional irrigation, and improved lesion performance.

Emphasis added.

	A general recitation that two surfaces can be welded together is insufficient to provide support for a particular type of welding (e.g., spot welding vs. continuous welding).  In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus).
	While it is appreciated that a word-for-word recitation of a claim limitation in the specification is not required to comply with the written description requirement [see, e.g., Ex parte Sorenson, 3 U.S.P.Q.2d 1462, 1463 (Bd. Pat. App. & Int’f 1987) (“[A]ppellant’s specification need not describe the claimed invention in ipsis verbis to comply with the written description requirement...”)], Examiner can find no language or description to support this limitation or, at the very least, to reasonably convey to one of ordinary skill in the art that, as of the filing date sought, applicant contemplated welding the entire circumference of the first and second contact surfaces to the distal cap portion and the proximal stem portion, respectively.  Moreover, the drawing figures also fail to convey support for this newly added limitation.  
Accordingly, for the foregoing reasons, the as-filed Specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed in dependent claim 29.     

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 13, 18, 22, 25, 26, & 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0085479 to de la Rama et al. (“de la Rama”) in view of U.S. Patent No. 5,465,732 to Abele (“Abele”), and further in view of U.S. Patent No. 6,308,090 to Tu et al. ("Tu”).
12.	Regarding claim 10, de la Rama teaches a catheter electrode comprising:
an electrode body [distal flexible electrode segment (14)  - ¶’s [0017] & [0019]; FIG. 5], the electrode body defining a cavity therein [interior cavity defined by distal flexible electrode segment (14) – see FIG. 5];
a spring [distal spring coil (44) - ¶[0033]; FIG. 5] disposed within the cavity [FIG. 5], the spring [(44)] comprising a plurality of turns including a distal-end turn [see annotated FIG. 5 of de la Rama below], a proximal-end turn [see annotated FIG. 5 of de la Rama below], and a plurality of central turns located between the distal-end turn and the proximal-end turn [see the turns of distal spring coil (44) located between the distal-end turn and the proximal-end turn in annotated FIG. 5 of de la Rama below];

    PNG
    media_image1.png
    400
    497
    media_image1.png
    Greyscale

Annotated FIG. 5 of de la Rama

a proximal stem portion [the distal end of tube (40) of intermediate segment (18) - ¶’s [0017], [0018], [0033], [0050]; see annotated FIG. 5 above] adjacent to the proximal-end turn [FIG. 5];
A.	Contact Surfaces/Welding 
de la Rama is silent regarding the manner by which distal spring coil (44) is secured to the distal end of tube (40) of intermediate segment (18) and dome-shaped distal end (12).  As such, de la Rama does not teach:   
wherein a circumference of a distal circumferential edge of the distal-end turn forms a first contact surface, and wherein the distal cap portion is welded to the first contact surface; [and]
wherein a circumference of a proximal circumferential edge of the proximal-end turn forms a second contact surface, and wherein the proximal stem portion is welded to the second contact surface.
However, it was well known in the art, before the effective filing date of the claimed invention, for circumferential edges of the end turns of springs or flexible coils to be attached to other components in catheters or catheter structures using a variety of techniques, including welding.  
As one example, Abele, in a similar field of endeavor, teaches a guidewire for a catheter, including a flexible coil (7) that is attached, at its distal end, to the surface (4) of hemispherical tip (3) by, e.g., welding, and that is also attached, at its proximal end, to the end of plastic sleeve (9), also by welding [see col. 3, ll. 32-42; FIG. 1].  

    PNG
    media_image2.png
    256
    580
    media_image2.png
    Greyscale

Annotated FIG. 1 of Abele
As broadly as claimed, and with reference to annotated FIG. 1 of Abele (above):
a circumference of a distal circumferential edge of the distal-end turn forms a first contact surface, and wherein the distal cap portion is welded to the first contact surface [NOTE: an outer (distal) surface of a portion of the distal-end turn of coil (7) comprises a “distal circumferential edge,” the circumference of which forms a first contact surface.  The distal cap portion [tip (3)] is welded to this first contact surface (col. 3, ll. 32-42; FIG. 1)]; and 
a circumference of a proximal circumferential edge of the proximal-end turn forms a second contact surface, and wherein the proximal stem portion is welded to the second contact surface [NOTE: similarly, an outer (proximal) surface of a portion of the proximal-end turn of coil (7) comprises a “proximal circumferential edge,” the circumference of which forms a second contact surface.  The distal end of sleeve (9) is welded to this second contact surface (col. 3, ll. 32-42; FIG. 1)].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify de la Rama such that a circumference of a distal circumferential edge of the distal-end turn forms a first contact surface, and wherein the distal cap portion is welded to the first contact surface, [and] wherein a circumference of a proximal circumferential edge of the proximal-end turn forms a second contact surface, and wherein the proximal stem portion is welded to the second contact surface, as taught by Abele, since welding constitutes application of a particular known spring/coil securement technique recognized as part of the ordinary capabilities of one skilled in the art (as clearly demonstrated by Abele), and one of ordinary skill in the art would have been capable of applying this known technique to a known device (the device of de la Rama), and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
B.	Varying Diameters 
Finally, the combination of de la Rama and Abele, as set forth above, does not teach:
wherein an outer diameter of at least one central turn is less than at least one of a diameter of the first contact surface and a diameter of the second contact surface.
Tu, in a similar field of endeavor, teaches a device for cardiac mapping and ablation [col. 1, ll. 10-11] including a stretchable/compressible soft tip portion for a trauma-free tissue contact [col. 3, ll. 51-53].  
Particularly, Tu teaches a catheter system comprising an elongate tubular element (1) having a distal tip section (2), a distal end (3), a proximal end (4), and at least one lumen extending therebetween [col. 3, ll. 53-60].  

    PNG
    media_image3.png
    414
    680
    media_image3.png
    Greyscale

and an outer diameter of the proximal-end turn (44) of coil (17).  
Examiner additionally notes that Tu further teaches that the distal end of coil (17) can be secured to the stem (16) of the tip electrode [col. 4, ll. 66-67].  As shown, the diameter of the surface of stem (16) to which the distal-most turn of coil (17) would be attached is greater than the outer diameter of the central turns of coil (17).  
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of de la Rama and Abele such that distal spring coil (44) is configured so that the outer diameter of at least one central turn is less than an outer diameter of the distal-end turn and an outer diameter of the proximal-end turn, as taught by Tu, so as to provide a distal tip configuration comprising a stretchable/compressible soft tip portion having the advantage of trauma-free tissue contact [Tu, e.g., col. 3, ll. 51-53].  Further, such a modification amounts merely to the substitution of one known spring configuration for another, yielding predictable results [distal tip flexibility] to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
Finally, as modified, an outer diameter of at least one central turn would be less than both at least one of a diameter of the first contact surface [the surface where the distal-end turn is welded to dome-shaped distal end (12) of de la Rama] and a diameter of the second contact surface [the surface where the proximal-end turn is welded to the distal end of tube (40) of intermediate segment (18) of de la Rama].
13.	Regarding claim 13, the combination of de la Rama, Abele, and Tu teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  

a plurality of gaps [channels or grooves (26) - ¶’s [0019], [0020], [0034], FIG.1] extending around an outer circumference of the electrode wall [FIG. 1], the plurality of gaps configured to allow irrigant within the cavity to pass through the electrode wall [see ¶[0050]]. 14.	Regarding claim 18, the combination of de la Rama, Abele, and Tu teaches all of the limitations of claim 13 for the reasons set forth in detail (above) in the Office Action.  
de la Rama further teaches wherein the plurality of gaps are configured to permit directional flow of irrigation fluid [¶’s [0050], and [0019]-[0023]]. 15.	Regarding claim 22, the combination of de la Rama, Abele, and Tu teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
de la Rama further teaches a thermocouple [thermocouple (55) - ¶[0040]; FIG. 5] or thermistor. 16.	Regarding claims 25 & 26, the combination of de la Rama, Abele, and Tu teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
While de la Rama teaches that the outer diameter of the distal-end turn, proximal-end turn, and central turns of the spring are smaller than the diameter of the electrode body cavity [interior cavity defined by distal flexible electrode segment (14)], which is clearly shown in FIG. 5, de la Rama does not teach:
wherein the outer diameter of the at least one central turn of the spring is around 0.009 inches smaller than the diameter of the electrode body cavity (claim 25); nor 
wherein the outer diameter of at least one of the distal-end turn and the proximal-end turn of the spring is around 0.009 inches smaller than the diameter of the electrode body cavity (claim 26).
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In the instant case, there is no evidence of record to establish that a device having the claimed relative dimensions [any of the turns having an outer diameter “around” 0.009 inches smaller than the diameter of the electrode body cavity] would somehow perform differently than the prior art device of de la Rama, Abele, and Tu.
17.	Regarding claim 28, the combination of de la Rama, Abele, and Tu teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
	Abele further teaches wherein the first contact surface [a circumference of a distal circumferential edge of the distal-end turn of coil (7)] is contiguous [i.e., adjacent, bordering, abutting, adjoining, etc.] with a circular area on an inner surface of the distal cap portion [tip (3)] [clearly shown in FIG. 1 of Abele]; and wherein the second contact surface [a circumference of a proximal circumferential edge of the proximal-end turn of coil (7)] is contiguous [i.e., adjacent, bordering, abutting, adjoining, etc.] with a circular area on an inner surface of the proximal stem portion [distal end of sleeve (9)] [clearly shown in FIG. 1 of Abele].  As noted above in the . 

18.	Claims 12 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of de la Rama, Abele, and Tu, as applied to claim 10 above, and further in view of U.S. Patent Application Publication No. 2002/0111618 to Stewart et al. ("Stewart").
19.	Regarding claim 12, the combination of de la Rama, Abele, and Tu teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
	The combination of de la Rama, Abele, and Tu does not, however, teach:
wherein the spring comprises a steel wire with a diameter of at least about 0.005 inches. 
	Stewart, in a similar field of endeavor, teaches a catheter having a flexible distal portion including a shaping wire in a helical configuration made of stainless steel and having a diameter in the range of approximately 0.010-0.020 inches [see ¶[0149]] [as broadly as claimed, at least about 0.005 inches is about 0.005 inches or greater, which is met by Stewart’s claimed diameter range of 0.010-0.020 inches].  
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of de la Rama, Abele, and Tu such that the spring coil of de la Rama comprises a steel wire with a diameter of at least about 0.005 inches, as taught by Stewart, since such modification amounts merely to the substitution of one known element [spring diameter] for another to yield predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
20.	Regarding claim 24, the combination of de la Rama, Abele, and Tu teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
The combination of de la Rama, Abele, and Tu does not, however, teach:

Stewart, in a similar field of endeavor, teaches a catheter having a flexible distal portion including a shaping wire in a helical configuration made of stainless steel and having a diameter in the range of approximately 0.010-0.020 inches [see ¶[0149]].  As broadly as currently claimed, the low end of Stewart’s range (approximately 0.010 inches) is “about” the high-end of Applicant’s claimed range (0.008 inches).   Regardless, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of de la Rama, Abele, and Tu such that the spring coil of de la Rama comprises a wire having an outer diameter between about 0.005 inches and 0.008 inches, since the Federal Circuit has held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  

21.	Claims 14, 15, & 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of de la Rama, Abele, and Tu, further in view of U.S. Patent Application Publication No. 2010/0152731 to de la Rama et al. ("de la Rama ‘731").
22.	Regarding claims 14 & 15, the combination of de la Rama, Abele, and Tu teaches all of the limitations of claim 13 for the reasons set forth in detail (above) in the Office Action.  
While de la Rama teaches that the plurality of gaps [channels or grooves (26)] may have various configurations [e.g., ¶’s [0019], [0021]-[0023]], de la Rama does not explicitly teach:
wherein the plurality of gaps are linear gaps (claim 14), nor 
wherein the linear gaps form an interlocking dovetail pattern (claim 15).

de la Rama ‘731 further teaches wherein the plurality of gaps are linear gaps [as broadly as claimed, see ¶[0033] – the channels are generally parallel to one another and spaced equidistantly; and FIG. 3], as well as wherein the linear gaps form an interlocking dovetail pattern [see ¶[0036] – “interlocking dovetail pattern”].  
Accordingly, and in view of de la Rama’s teaching that the plurality of gaps [channels or grooves (26)] may have various configurations [e.g., ¶’s [0019], [0021]-[0023]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of de la Rama, Abele, and Tu such that the plurality of gaps are linear gaps, and wherein the linear gaps form an interlocking dovetail pattern, as taught by de la Rama ‘731, since such modification amounts merely to the substitution of one known gap (or channel) configuration for another, yielding predictable results (irrigation) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
23.	Regarding claim 27, the combination of de la Rama, Abele, and Tu teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
The combination of de la Rama, Abele, and Tu does not, however, teach:

	de la Rama ‘731, in a similar field of endeavor, teaches a flexible tip catheter, comprising an electrode body [tip assembly (108) is a flexible tip electrode - ¶’s [0025], [0031], [0035]; FIGS. 3-6], the electrode body defining a cavity therein [tip lumen (118) - ¶[0031]; FIGS. 3 & 5]; and a spring [spring coil (132) - ¶’s [0044]-[0047]; FIGS. 5 & 6] disposed within the cavity [¶[0044]; FIGS. 5-6].  With reference to FIG. 5, de la Rama ‘731 teaches that the outer diameter of the distal end turn and outer diameter of the proximal end turn of spring coil (132) are the same as the inner diameter of the electrode body cavity [tip lumen (118)].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of de la Rama, Abele, and Tu such that the outer diameter of the distal end turn and outer diameter of the proximal end turn are the same as the inner diameter of the electrode body cavity, as taught by de la Rama ‘731, since such modification amounts merely to the substitution of one known spring configuration for another to yield predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

24.	Claims 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of de la Rama, Abele, and Tu, as applied to claim 13 above, and further in view of U.S. Patent Application Publication No. 2014/0163546 to Govari et al. (“Govari”).
25.	Regarding claims 16 & 17, the combination of de la Rama, Abele, and Tu teaches all of the limitations of claim 13 for the reasons set forth in detail (above) in the Office Action.  
While de la Rama teaches that the plurality of gaps [channels or grooves (26)] may have various configurations [e.g., ¶’s [0019], [0021]-[0023]], de la Rama does not explicitly teach claim 16), nor wherein the circular holes are evenly distributed around the outer circumference of the electrode wall (claim 17). 
Govari, in a similar field of endeavor, teaches an ablation catheter (24) [¶[0022]; FIG. 1], having an end section (52) comprising an array of electrodes along its length, including ring electrodes (58) [see, e.g., ¶[0031], FIG. 5].  Govari teaches that electrodes (58) may include multiple perforations (80) [FIG. 5] through which irrigation fluid may be delivered to tissue with which the catheter is contact during ablation [¶’s [0039]-[0041]; FIG. 5] to provide local cooling and prevent adhesion during ablation [Govari, ¶[0032]].  As shown in FIG. 5 of Govari, the multiple perforations are comprise circular holes evenly distributed around the outer circumference of the electrode wall. 
Accordingly, and in view of de la Rama’s teaching that the plurality of gaps [channels or grooves (26)] may have various configurations [e.g., ¶’s [0019], [0021]-[0023]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of de la Rama, Abele, and Tu such that the plurality of gaps are circular holes, as well as wherein the circular holes are evenly distributed around the outer circumference of the electrode wall, as taught by Govari, since such modification amounts merely to the substitution of one known gap (or channel) configuration for another, yielding predictable results (irrigation) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

26.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of de la Rama, Abele, and Tu, as applied to claim 10 above, and further in view of U.S. Patent Application Publication No. 2013/0172786 to Olson et al. (“Olson”).
27.	Regarding claim 21, the combination of de la Rama, Abele, and Tu teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  

Olson, in a similar field of endeavor, teaches a medical device (10) comprising a catheter having a second (or distal end) segment (16), including a coil (38) [see FIGS. 2-3], and teaches a force/contact sensor assembly (48) configured to detect an amount of force provided by the medical device (10) [¶’s [0052]-[0056]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of de la Rama, Abele, and Tu to utilize a force/contact sensor assembly in order to modify and/or control the advancement of the medical device to achieve a desired amount of contact/force between the medical device and targeted tissue, as taught by Olson [¶[0056]].

28.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of de la Rama, Abele, and Tu, as applied to claim 10 above, and further in view of U.S. Patent Application Publication No. 2014/0018665 to Meredith et al. ("Meredith").
29.	Regarding claim 23, the combination of de la Rama, Abele, and Tu teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
The combination of de la Rama, Abele, and Tu does not, however, teach wherein the spring has a spring rate of about 150-400 grams per inch.
	Meredith, in a similar field of endeavor, teaches a catheter (10) including a distal tip section (16) having a compression spring (22) mounted therein [¶[0029]].  Meredith clearly establishes that a spring rate (or spring constant) is a recognized result-effective variable in the art [see, e.g., ¶[0032] (“note that different versions of the compressible tip 14 could be produced with different springs 22, and/or different spring constants, so as to optimize the deflection characteristics for certain applications and procedures which may require that more or less force is exerted”), emphasis added]. 
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

30.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of de la Rama, Abele, and Tu, as applied to claim 10 above, and further in view of U.S. Patent Application Publication No. 2013/0220524 to Zeroni et al. ("Zeroni").
31.	Regarding claim 29, the combination of de la Rama, Abele, and Tu teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
Abele teaches that an outer (distal) surface of the distal-end turn of coil (7) comprises a “distal circumferential edge,” the entire circumference of which is in contact with the distal cap portion [tip (3)] [see FIG. 1].  Further, Abele teaches that an outer (proximal) surface of the proximal-end turn of coil (7) comprises a “proximal circumferential edge,” the entire circumference of which is in contact with the distal end of sleeve (9) [see FIG. 1].  Abele teaches welding (generally) of the contact surfaces (col. 3, ll. 32-42; FIG. 1).
The combination of de la Rama, Abele, and Tu, however, does not teach:
wherein the entire circumference of the first contact surface is welded to the distal cap portion, and wherein the entire circumference of the second contact surface is welded to the proximal stem portion.
Zeroni, in a similar field of endeavor, teaches that it was known to weld a surface of a helical coil to a component using any of a number of different welding techniques, including, e.g., a continuous weld [see ¶[0046] (“The helical winding is then attached by welding it to the drive shaft. The weld may be a continuous weld, a series of spot welds, or a series of seam welds”)]
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of de la Rama, Abele, and Tu such that the entire circumference of the first contact surface is welded to the distal cap portion [i.e., a continuous weld], and wherein the entire circumference of the second contact surface is welded to the proximal stem portion [i.e., a continuous weld], since using a continuous weld constitutes only the application of a particular known welding technique recognized as part of the ordinary capabilities of one skilled in the art (as clearly demonstrated by Zeroni), and one of ordinary skill in the art would have been capable of applying this known technique to a known device (the device of de la Rama, Abele, and Tu), and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Response to Arguments
32.	As noted above, the 12/07/21 Amendment has overcome the prior rejection under § 112(a).
33.	New grounds of rejections under §§ 112(a) & 103 are set forth herein, necessitated by Applicant’s amendment.  

Conclusion
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794
 


                                                                                                                                                                                                        



/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794